Citation Nr: 1045553	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-15 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for Meniere's 
syndrome, manifested by vertigo, tinnitus, and left ear hearing 
loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force as an aircraft 
maintenance specialist from January 1966 to May 1969.  He later 
served in the Air Force Reserve, Army National Guard, and Army 
Reserve.  The Veteran then served on active duty in the Army as a 
healthcare specialist for over 20 years.  

As noted by the Board in an April 2009 decision, the Veteran's 
final DD Form 214 reflects continuous honorable active service in 
the Army from January 1982 to August 2005.  The Board 
acknowledges that other documents of record indicate a start date 
for active Army service other than January 1982.  However, as 
exact dates for this period of service are not relevant to the 
increased rating claim on appeal, the Board will not pursue 
further verification of the dates of the Veteran's Army service 
at this time.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In an April 2009 decision, the Board denied a rating in excess of 
30 percent for the Veteran's service-connected Meniere's 
syndrome.  The Board also remanded the issue of entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
Thereafter, the Veteran appealed the Board's denial of his 
increased rating claim to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2009, the Veteran and the 
Secretary of VA (the parties) filed a Joint Motion for Partial 
Remand of the April 10, 2009, Decision of the Board of Veterans' 
Appeals (Joint Motion).  The Joint Motion moved for the Court to 
vacate and remand the April 2009 Board decision as the parties 
determined that the Board did not fully consider whether the duty 
to assist was satisfied with respect to potentially relevant 
Social Security Administration (SSA) records, as it did when it 
found a remand was warranted for the Veteran's claim of 
entitlement to service connection for PTSD.  Specifically, the 
parties noted that such was significant because the potential SSA 
records may be relevant to the Veteran's service-connected 
Meniere's syndrome.  The parties observed that, during the 
Veteran's February 2009 Board hearing, he testified that he was 
denied SSA disability benefits involving Meniere's syndrome, but 
was appealing such decision.  The parties determined that, while 
the Board considered such testimony with respect to the Veteran's 
PTSD claim, it was unclear whether such was considered in 
connection with his claim involving Meniere's syndrome and thus 
it was unclear whether the Board ensured that VA complied with 
its duty to assist as it relates to obtaining relevant SSA 
records.  The parties also requested that the Court not disturb 
that portion of the Board's decision remanding the Veteran's 
claim of entitlement to service connection for PTSD.  In November 
2009, the Court granted the parties' Joint Motion.  Therefore, 
the issue of entitlement to a rating in excess of 30 percent for 
Meniere's syndrome now returns to the Board.  However, as will be 
discussed below, the Board has determined that additional 
development is necessary with respect to such claim.  Therefore, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.

In April 2010 and June 2010 statements, the Veteran reports that 
he has ischemic heart disease and that his physician has 
indicated that such is due to herbicide exposure while in 
service.  If the Veteran would like to submit a claim for service 
connection for ischemic heart disease, he should so inform the 
RO.

The Veteran appeared before the undersigned Veterans Law Judge at 
a video-conference hearing in February 2009 to present testimony 
on the issue on appeal.  The hearing transcript has been 
associated with the claims file. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's increased 
rating claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

As indicated in the Introduction, the Joint Motion determined 
that a remand was necessary as it was unclear whether the Board 
ensured that VA complied with its duty to assist as it relates to 
obtaining relevant SSA records.  In this regard, the Board notes 
that the Veteran testified at his February 2009 hearing that he 
was denied SSA disability benefits involving Meniere's syndrome, 
but was appealing such decision.  In a May 2009 decision, 
received after the issuance of the July 2008 supplemental 
statement of the case, SSA granted the Veteran's claim for 
disability benefits based, in part, on Meniere's disease with 
frequent dizzy spells.  Based on VA's request, SSA supplied a 
copy of the records relied upon in making such determination in 
CD form.  Moreover, additional, relevant treatment records from 
the Community Hospital of New Port Richey dated in January 2010 
have been associated with the claims file since the issuance of 
the July 2008 supplemental statement of the case.  Therefore, the 
agency of original jurisdiction (AOJ) has not had an opportunity 
to consider such records in connection with the Veteran's claim 
for an increased rating for Meniere's syndrome.  Additionally, in 
September 2010, the Veteran submitted additional evidence and 
indicated that he wished for the Board to remand his claim in 
order to allow the AOJ consider it in the first instance.  
Therefore, the Board finds that a remand is necessary in order 
for the AOJ to consider the additionally received evidence.

Furthermore, the record reflects that the Veteran receives VA and 
private treatment for his Meniere's syndrome.  Relevant to his VA 
treatment, he has indicated that he is seen at the Tampa, 
Florida, VA Medical Center and New Port Richey, Florida, VA 
Outpatient Clinic.  Records from such facility dated only from 
April 2007 to August 2007 and June 2008 are contained in the 
claims file.  Therefore, on remand, the Veteran should be 
requested to identify any outstanding VA and non-VA records and, 
thereafter, any such records, to include those dated from 
November 2005 to the present from the Tampa and New Port Richey 
VA facilities should be obtained for consideration in his appeal.

Additionally, the Board finds that a remand is necessary in order 
to afford the Veteran a contemporaneous VA examination so as to 
determine the current nature and severity of his Meniere's 
syndrome.  In this regard, the Board observes that he was last 
examined by VA in August 2007.  In a September 2009 statement, 
the Veteran indicated that such service-connected disability was 
steadily worsening.  Therefore, a remand is necessary in order to 
schedule the Veteran for an appropriate VA examination in order 
to assess the current nature and severity of his service-
connected Meniere's syndrome.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

The Board also observes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a total rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) is part of an increased rating claim when 
such claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
the instant case, the Veteran is currently unemployed and is in 
receipt of SSA disability benefits due, in part, to his Meniere's 
syndrome.  

As such, the question of TDIU is raised by the record.  In this 
regard, the Board observes that the Veteran's claim for a TDIU 
was most recently denied in an October 2006 rating decision; 
however, as the Court has held that a TDIU is part of an 
increased rating claim, it is appropriate for the Board to 
address this aspect of the Veteran's pending claim.  Therefore, 
while on remand, any necessary development with respect to the 
TDIU aspect of the Veteran's increased rating claim should be 
conducted, to include providing him with proper Veterans Claims 
Assistance Act of 2000 (VCAA) notice, obtaining any outstanding 
treatment records, and affording him any necessary VA 
examination(s) in order to obtain an opinion regarding his 
employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be provided with 
proper VCAA notice regarding the evidence and 
information necessary to substantiate the 
TDIU aspect of his increased rating claim.  
Such letter should also included notice 
regarding the evidence and information 
necessary to establish an effective date in 
accordance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Print a copy of the Veteran's complete 
SSA file and associate such with the claims 
file.

3.  Request that the Veteran identify any 
outstanding VA or non-VA treatment records 
pertaining to his service-connected 
disabilities, to specifically include his 
Meniere's syndrome.  After securing any 
necessary authorization from him, obtain all 
records that the Veteran identified, to 
include any outstanding VA treatment records 
from the Tampa and New Port Richey VA 
facilities dated from November 2005 to the 
present.  All reasonable attempts should be 
made to obtain such records.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and severity of his Meniere's syndrome.  The 
claims file, to include a copy of this Remand, 
must be made available to and be reviewed by 
the examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

The examiner should identify the nature and 
severity of all current manifestations of the 
Veteran's service-connected Meniere's 
syndrome.  The examiner should specifically 
indicate whether his Meniere's syndrome is 
manifested by hearing impairment with attacks 
of vertigo and cerebellar gait occurring from 
one to four times a month, with or without 
tinnitus; or hearing impairment with attacks 
of vertigo and cerebellar gait occurring more 
than once weekly, with or without tinnitus.  
The examiner should also indicate the 
severity of each of the Veteran's individual 
symptoms of vertigo, tinnitus, and left ear 
hearing loss.

The examiner is further requested to render 
an opinion as to whether the Veteran is 
unable to secure or follow a substantially 
gainful occupation as a result of his 
service-connected disabilities, to 
specifically include his Meniere's syndrome, 
taking into consideration his level of 
education, special training, and previous 
work experience, but not his age or any 
impairment caused by nonservice-connected 
disabilities.  

In offering any opinion, the examiner should 
take into consideration all the evidence of 
record, to include medical records as well as 
the Veteran's lay statements.  All opinions 
expressed should be accompanied by supporting 
rationale.

5.  Relevant to the TDIU aspect of the 
Veteran's claim, any additionally-indicated 
development, to include affording him any 
contemporary examinations or obtaining any 
opinions deemed necessary for the appropriate 
adjudication of the claim, should be 
conducted.
 
6.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's increased rating claim should 
be readjudicated based on the entirety of the 
evidence, to include any evidence received 
since the issuance of the July 2008 
supplemental statement of the case.  Such 
should include consideration of a TDIU per 
Rice, supra.  If the claim remains denied, 
the Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


